Citation Nr: 0518356	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for residuals of an 
ingrown toenail.

3.  Entitlement to service connection for bilateral 
cataracts.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a dental 
disability, to include entitlement to outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
July 1947.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.
The record shows the July 2003 rating decision on appeal was 
issued through the special processing unit located at the 
VARO in Cleveland, Ohio.

In June 2005 a Deputy Vice Chairman of the Board granted a 
motion to advance the veteran's appeal on the Board docket 
due to his advanced age.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  There is no current medical diagnosis of rheumatoid 
arthritis or residuals, or residuals of an ingrown toenail.

2.  There is no competent or probative medical evidence 
linking bilateral cataracts or a variously diagnosed heart 
disorder to the veteran's active military service on any 
basis; cataracts and a heart disorder were initially 
manifested many years after military service. 

3.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; he was not a 
prisoner of war during service and he has no adjudicated 
service-connected compensable dental disabilities, nor does 
the evidence show that he has a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA.  The veteran is not rated as totally 
disabled, and he is not a Chapter 31 vocational 
rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis, cataracts, residuals of an ingrown 
toenail, or a heart disorder were not incurred in or 
aggravated by active service, and rheumatoid arthritis or a 
heart disorder may not be presumed to have so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004). 

2.  The criteria for service connection of a dental 
disability and VA outpatient dental treatment have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 
3.159, 3.381, 4.150, 17.161 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA. The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. In this regard, a letter to the 
veteran dated in June 2003 informed the veteran of the 
substance of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and the VA in obtaining that evidence. 
This letter was provided to the veteran prior to the initial 
unfavorable decision as required by the VCAA. See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). In addition, the July 
2003 rating decision, as well as the Statement of the Case 
and the Supplemental Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied. Under the facts and 
circumstances in this case, the Board finds that the RO has 
satisfied the notification requirements of the VCAA. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim. In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private medical records. The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal. Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

Analysis

Initially, the Board has not overlooked the veteran's 
recollection of combat service and the information be provide 
regarding the Battle of Midway in World War II.  See also 
38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304. Service connection may also be 
granted for certain chronic diseases, such as arthritis and 
cardiovascular disease, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309. In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence for aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A review of the evidence of record discloses that the veteran 
does have medical evidence of a current cardiovascular 
disability and bilateral cataracts.  They are shown in 
private medical records but the initial manifestations appear 
no earlier than the late 1980's for cataracts and the 
beginning of the current decade for cardiovascular disease.  
The cardiovascular disability has been variously diagnosed, 
though mainly as cardiomyopathy, congestive heart failure and 
atherosclerotic coronary artery disease.  As for evidence of 
an inservice occurrence or incident, the service medical 
records showed an episode of rheumatic fever in late 1945 
with joint pain complaints but the separation examination in 
May 1947 showed normal joints, eyes and cardiovascular 
system, and the only illness mentioned was appendectomy.  
Furthermore there is no medical evidence that suggests that 
the veteran has either a cardiovascular disorder or cataracts 
related to his military service on any basis.  The private 
medical records are extensive but they reflect no opinion as 
to the etiology of either diagnosed disorder, and this is an 
essential element needed to establish service connection.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's recollection of being initially rejected for 
service on account of an ingrown toenail is noted.  However, 
the record has been reviewed in its entirety and the Board 
cannot overlook that it fails to show any reference to 
ingrown toenail in the service medical records or any 
diagnosis of a current disability.  The Board is not 
disputing the veteran's recollection regarding manifestations 
of an ingrown toenail before he entered service.  It is well 
established in the law that current evidence (medical 
diagnosis) of a disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Turning to claimed rheumatoid arthritis, in addition to the 
episode of rheumatic fever in late 1945, manifested by pain 
in the elbows, knees, wrists and ankles, the service medical 
records mention chronic arthritis of the fingers, elbows and 
knees early in June 1944.  The report noted he had a four-day 
history of pain in the fingers and the elbows, back and the 
knees.  He had no history of scarlet fever or rheumatism or 
diphtheria.  He was given aspirin and a hot water bottle for 
his hands.  Late in June 1944 the record shows the diagnosis 
of chronic tonsillitis with the current complaint of joint 
pain that for the past month had been recurrent in the 
shoulders, hands, elbows and the back.  However, as noted 
previously the separation examination early in 1947 referred 
to the joints as normal.  More problematic is that several 
decades passed after service without any reference to 
rheumatoid arthritis or a current diagnosis of the disease.  
For example private treatment records in 2003 note the 
veteran admitted to "some arthritis" but there is no 
elaboration and no diagnosis.  Earlier a clinic record in 
1996 noted his complaints included joint ache and pain but 
also that he had no specific swelling or inflammation.  Again 
there was no diagnosis of rheumatoid arthritis. 

Although JRK, M.D., recently opined that the possibility of 
rheumatoid arthritis existed given the history reported, the 
physician stated that it was not confirmed or refuted in 
recent X-rays of the hands or laboratory testing.  This 
statement is somewhat supportive but it does not establish a 
current diagnosis of rheumatoid arthritis or indicate the 
veteran had been treated for it other than in military 
service.  That history undoubtedly came from the veteran and 
it must be noted that he was not diagnosed with rheumatoid 
arthritis during military service.

The Board is bound in its decisions by VA regulations that 
provide where a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, the regulation 
explains that the rule does not mean that any manifestation 
in service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal 
belief cannot form the basis of a claim.  In addition under 
38 C.F.R. § 3.303(b) (2003) evidence showing post-service 
continuity of symptomatology; must be associated with a 
present disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such a condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The evidence of record fails to meet this regulatory standard 
or the legal standard for continuity.  At a minimum it does 
not show a current diagnosis of rheumatoid arthritis or that 
it was established in service.  Furthermore the continuity is 
not supported in the evidence which does not document 
rheumatoid arthritis symptomatology after service.  
Accordingly, service connection is not warranted.

Turning to the dental claim, the veteran's recollection of 
dental treatment is reflected in service records which show 
that several teeth were filled.  The same teeth were reported 
missing at entry and separation.  He appears to be seeking VA 
dental treatment as the record shows he has had extensive 
dental care including several extractions in 2003.  After 
careful review of the record, the Board finds that the 
criteria for eligibility to receive VA outpatient dental 
treatment have not been met.  The benefit of the doubt 
doctrine is not for application where, as here, the evidence 
preponderates against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712  (West 2002) and 38 C.F.R. § 
17.161 (2004).  A veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, the 
record shows that the veteran does not have an adjudicated 
service-connected compensable dental condition, nor has he 
alleged that his dental condition would warrant a compensable 
rating under the rating schedule.  See, e.g., 38 C.F.R. § 
4.150 (2004).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
1947, clearly his recent application is untimely under the 
aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).  In essence, the significance of a 
finding that a noncompensable service-connected dental 
condition is due to dental trauma, as opposed to other 
causes, is that VA provides any reasonably necessary dental 
treatment, without time limitations, for conditions which are 
attributable to the service trauma, whereas other service-
connected noncompensable dental conditions are typically 
subject to limitations of one-time treatment and timely 
application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161 (2004).  In this case, the record contains no evidence 
that the veteran currently has a dental condition that 
resulted from combat wounds or other service trauma, nor does 
he so contend.  Thus, the Board must find that the veteran is 
not  eligible for VA dental care on a Class II (a) basis.  

Other categories of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Other categories of eligibility under 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
Again, however, neither the contentions of the veteran nor 
the evidence of record contains any indication that this 
eligibility category is applicable. 


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for residuals of an ingrown 
toenail is denied.

Entitlement to service connection for bilateral cataracts is 
denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a dental disability for 
the purposes of obtaining VA outpatient dental treatment is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


